                                                                                                                          Case 2:21-cv-01147-RFB-NJK Document 6
                                                                                                                                                              5 Filed 09/13/21
                                                                                                                                                                      09/10/21 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6

                                                                                                                      7

                                                                                                                      8                           UNITED STATES DISTRICT COURT
                                                                                                                      9                                  DISTRICT OF NEVADA
                                                                                                                     10 WILLIAM MARTIN,                                CASE NO. 2:21-cv-01147-RFB-NJK
                                                                                                                     11          Plaintiff,                            STIPULATION AND ORDER TO
                                                                                                                     12 v.                                             EXTEND TIME FOR DEFENDANT TO
                                                                                                                                                                       RESPOND TO PLAINTIFF’S
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 RAUSCH, STURM, ISRAEL, ENERSON                 COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        & HORNIK, LLP,
                                                                                                                     14                                                (First Request)
                                                                                                                            Defendant.
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18
                                                                                                                     19          Plaintiff and Defendant1 stipulate and agree that Defendant has up to and

                                                                                                                     20 including October 1, 2021 to respond to Plaintiff’s Complaint (ECF No. 1), to provide

                                                                                                                     21 Defendant additional time to investigate Plaintiff’s allegations and for Defendant to

                                                                                                                     22 prepare a response. The current deadline to file a response is September 10, 2021.

                                                                                                                     23 Therefore, pursuant to LR IA 6-1, this stipulation is timely.

                                                                                                                     24          This is the first request for an extension, and it is made in good faith and not

                                                                                                                     25 for purposes of delay.

                                                                                                                     26

                                                                                                                     27   By filing this Stipulation, Defendant is not waiving any defense, affirmative or
                                                                                                                          1
                                                                                                                        otherwise, it may have in this matter, including, but not limited to, lack of personal
                                                                                                                     28 jurisdiction.


                                                                                                                          DMWEST #41836270 v1
                                                                                                                          Case 2:21-cv-01147-RFB-NJK Document 6
                                                                                                                                                              5 Filed 09/13/21
                                                                                                                                                                      09/10/21 Page 2 of 2



                                                                                                                     1           Dated: September 10, 2021

                                                                                                                     2 BALLARD SPAHR LLP                           FREEDOM LAW FIRM
                                                                                                                     3
                                                                                                                       By: /s/ Joel E. Tasca                       By: /s/ Gerardo Avalos
                                                                                                                     4 Joel E. Tasca, Esq.                         Gerardo Avalos, Esq.
                                                                                                                       Nevada Bar No. 14124                        Nevada Bar No. 15171
                                                                                                                     5 1980 Festival Plaza Drive                   8985 S. Eastern Ave., Suite 350
                                                                                                                       Suite 900                                   Las Vegas, Nevada 89123
                                                                                                                     6 Las Vegas, Nevada 89135
                                                                                                                                                                   Attorneys for Plaintiff
                                                                                                                     7 Attorneys for Defendant

                                                                                                                     8

                                                                                                                     9

                                                                                                                     10

                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                      ORDER

                                                                                                                     16          IT IS SO ORDERED:

                                                                                                                     17

                                                                                                                     18                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                     19                                                   September 13, 2021
                                                                                                                                                             DATED:
                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41836270 v1                  2
